DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (12/28/2020) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Acknowledgements

3.	The Examiner undersigned would like to thank Atty. V. Sathe (Reg. No. 55,595) for the new list of amendments provided, clearly stated remarks and observations. 

3.1.	Upon entry, Claims (1 -20) remain pending on this application, of which claims (1, 8, and 15) are the three (3) parallel running independent claims on record, being amended.

Information Disclosure Statement

4.	The newly received Information Disclosure Statement (IDS) submitted on (01/14/2021) is fully in compliance with the provisions of 37 CFR 1.97, being considered. 

 					Response to arguments

5.	Applicant's arguments have been fully considered but they’re not persuasive, in view of the new amendments provided, new ground of rejection, and for the following reasons:

5.1.	Examiner considers that the new combined PA on record, in details teaches the prev. and the newly amended set of features as claimed, that for the most part were very well-known and used in the art way before the invention was made/filed. 

5.2.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

6.	Regarding Applicant’s arguments/remarks the Examiner considers;

6.1.	Applicant argues a failure to disclose (…transcoding alpha information… to a color space; [page 6]); examiner respectfully disagrees because under the broadest reasonable interpretation (BRI) doctrine, consistent with the instant specs and the common knowledge of one of one skilled in the art, at least Yao similarly teaches a transcoding technique (Fig. 1), wherein alpha samples is/are generated representing transparency data using pixel color space optimization; [Yao; 3: 42])
	Schmieder also teaches (e.g. alpha and color space manipulation via (ARGB, ARGBY) and/or (XRGB, RGBY) as required by the eco-system, in case ALPHA support is required, and/or when non-ALPHA support is required, depending on codec environment; [0045; 0047].

6.2.	With respect to the newly added amended features in the claims, please refer to the Rejection section (7) for rationale/motivation, and other details.	

6.3.	Finally the Office considers Applicant's arguments not persuasive, as applied rejection on record still read on the current claims, establishing the "Prima Facie" case of equivalent . 
_ See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. 
_ See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990)]; …similar structure disclosure. See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.

Claim Rejections 

35 USC § 103 rejection

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7.2.	Claims (1 -20) is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmieder; et al. (US 20150121243; hereafter “Schmieder”) in view of Yao; et al US 8571311; hereafter “Yao”). 

Claim 1. (Currently Amended) Schmieder discloses the invention substantially as claimed - A method comprising: (e.g. a transcoding (i.e. encoder (110), decoder (150)) eco-system of the same, as shown in at least Fig. (1 and 7) and method flow chart of (Fig. 4), determining application visuals corresponding to one or more applications to include in a video stream; (e.g. wherein a determination (335, Fig. 3) is made as to whether one or more subcomponents of the window would include alpha information, based on client requirements; [0058-0059], providing alpha/transparency support for client-rendered windows in a remote desktop environment if needed; [Schmieder; 0047; 0059].)
storing the alpha samples in one or more color channels of the color space of image data representative of at least one video frame of the video stream; (e.g. see analogous data storage (716) in at least Fig. 7; [Schmieder; 0045; 0083]).
Schmieder further teaches - transcoding alpha information of the application visuals to a color space that is supported by the video stream (e.g. encoding video streams supported by the client with and without Alpha information via (340) and (350), Fig. 3 respectively; [Schmieder 0058 -0059]) 
Schmieder further teaches an alpha channel determination (135) that generates alpha information of the coded window/application - to generate alpha samples that represent the alpha information using the color space; (e.g. using color space via (ARGB, ARGBY) and/or (XRGB, RGBY) when ALPHA support is required and when non-ALPHA support is required, depending on the codec environment; [Schmieder; 0045; 0047].)
It is note however that Schmieder briefly teaches the process - generate alpha samples that represent the alpha information using the color space – as claimed.
For the purpose of further clarification and in the same field of endeavor Yao; et al teaches (a system for efficient graphic image transcoding employing data resizing techniques, as illustrated in at least Figs. (1 and 4); [Yao; Cols (2, 5)].)
Yao further teaches - and generating at least a portion of the video stream comprising the image data, wherein the image data includes the alpha samples in the one or more color channels - (e.g. see table 3; Fig. 3; wherein alpha samples segmentation is generated using pixel color components [Yao; 3: 45])
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Schmieder with the transcoding system of Yao; et al in order to provide (e.g. substantial bandwidth reduction, with a significant improvements of the codec process and perceived image quality; [Yao; Summary].)

Claim 2. (Original) Schmieder/Yao discloses - The method of claim 1, wherein the alpha samples include per-pixel transparency information of at least some of the application visuals. (The same rationale and motivation applies as given for the claim 1 above.)  

Claim 3. (Original) Schmieder/Yao discloses - The method of claim 1, wherein the storing comprises attaching groups of the alpha samples to the video stream as a single color sample of the color space. (The same rationale and motivation applies as given for the claim 1 above. See also similar storage modules employed in both [Schmieder/Yao].)
  
Claim 4. (Original) Schmieder/Yao discloses - The method of claim 1, wherein the color space is a Luma-Chrominance (YUV) color space or a Red Green Blue (RGB) color space. (The same rationale and motivation applies as given for the claim 1 above. In addition see RGB and/or YUV color representation in both Schmieder [0047].)
	Examiner’s note is taking: regarding YUV type, being a reduced/compressed color representation of the same RGB, defined in term of one Y (luma) component and two color components (U-blue and V-red), very well-known way before the invention was filed/made.

Claim 5. (Currently Amended) Schmieder/Yao discloses - The method of claim 1, wherein the storing of the alpha samples includes a video codec of the video stream processing the alpha samples as color samples of the color space and the video codec does not support alpha information. (The same rationale and motivation applies as given for the claim 1 above. See also (e.g. alpha/transparency support for client-rendered windows in a remote desktop environment; [Schmieder; 0047; 0059].) 

Claim 6. (Original) Schmieder/Yao discloses - The method of claim 1, wherein non-alpha color samples of the application visuals are stored in a first designated region of the at least one video frame and the alpha samples are stored in a second designated region of the at least one video frame. (The same rationale and motivation applies as given for the claim 1 above. In addition see data storage (716) in at least Fig. 7; [Schmieder; 0045; 0083].) 
 
Claim 7. (Original) Schmieder/Yao discloses - Method of claim 1, wherein the transcoding of the alpha information includes swizzling 2x3 blocks of the alpha information to 2x2 blocks of the color space to account for subsequent Luma-Chrominance (YUV) chroma sub-sampling. (The same rationale and motivation applies as given for the claim 1 above. See also block size reduction in at least, Fig. 3; [Yao; 2: 62; 4: 06].)

Claim 8. (Currently Amended) Schmieder/Yao discloses - A method comprising: 
receiving, in a video stream, image data representative of at least one video frame of the video stream, 
the image data storing alpha samples of application visuals in one or more color channels of a color space that is supported by the video stream; 
extracting, from the video stream, the alpha samples that are stored in the one or more color channels of the color space of the image data
and rendering the application visuals to exhibit transparency properties based on correlating the alpha samples of the application visuals with non-alpha color samples of the application visuals. (Current lists all the same elements as recites in claim 1 above, and is/are therefore on the same premise. In addition see correlation & determination output using color space via (ARGB, ARGBY) and/or (XRGB, RGBY) when non-ALPHA support is required; [Schmieder 0045; 0047].)

Claim 9. (Original) Schmieder/Yao discloses - The method of claim 8, wherein the alpha samples include per-pixel transparency information of at least some of the application visuals. (The same rationale and motivation applies as given for the claims (1 and 2).)   

Claim 10. (Original) Schmieder/Yao discloses - The method of claim 8, wherein the receiving of the video stream is from a server and the rendering of the application visuals is on a client. (The same rationale and motivation applies as given for the claim 1 above. In addition see similar rendering modules (130. 160) in at least Fig. 1a; [Schmieder].)   

Claim 11. (Original) Schmieder/Yao discloses - The method of claim 8, wherein the alpha samples are extracted as groups of the alpha samples from individual color samples of the color space that is supported by the video stream. (The same rationale & motivation applies as given for the claims (1 and 3).) 

Claim 12. (Original) Schmieder/Yao discloses - The method of claim 8, wherein the color space is a Luma-Chrominance (YUV) color space or a Red Green Blue (RGB) color space.  (The same rationale and motivation applies as given for the claims (1 and 4).) 

Claim 13. (Original) Schmieder/Yao discloses - The method of claim 8, wherein at least some of the alpha samples correspond to a visual element and the rendering of the application visuals includes identifying the visual element of the application visuals from metadata of the visual element that identifies the visual element within the video stream. (The same rationale and motivation applies as given for the claim 1. In addition see metadata associated with sub-component of the visual/windows; [Schmieder; [0028].)  

Claim 14. (Original) Schmieder/Yao discloses - The method of claim 8, wherein the extracting of the alpha samples includes a video codec of the video stream processing the alpha samples as color samples of the color space that is supported by the video stream. (The same rationale and motivation applies as given for the claims (1 and 5). See also codec support for alpha information in at least [Schmieder 0058 -0059].)  

Claim 15. (Currently Amended) Schmieder/Yao discloses - A system comprising: a computing device including one or more processing devices and one or more memory devices communicatively coupled to the one or more processing devices storing programmed instructions thereon, which when executed by the one or more processing devices causes the instantiation of: 
a communications manager to receive, in a video stream, image data representative of at least one video frame of the video stream, 
the image data storingPage 4 of 9Application No. 16/698,483Attorney Docket No. 18-RE-0130US03/333112Response Filed: 12/28/2020 Reply to Office Action of: 10/23/2020alpha samples of a visual element in one or more color channels of a color space that is supported by the video stream; 
a stream decoder to extract, from the video stream, the alpha samples of the visual element that are stored in the one or more color channels of the color space of the image data; and 
a renderer to render the visual element, over at least one image generated by the computing device, 
using transparency that corresponds to the alpha samples based on correlating the alpha samples of the visual element with non-alpha color samples of the visual element. (Current lists all the same elements as recite in the methods of claims (1 and 8), but in “system form” and is/are therefore on the same premise. See also analogous transcoding structure in at least Figs. (1, 7) [Schmieder] and Figs. (1, 5) [Yao] respectively.) 

Claim 16. (Original) Schmieder/Yao discloses - The system of claim 15, wherein the renderer renders the visual element based at least in part on properties of the visual element that the communications manager received in association with the image data. (The same rationale and motivation applies as given for the claim 1 above. In addition see analogous server/client rendering modules (130. 160) in at least Fig. 1a; [Schmieder].)  

Claim 17. (Original) Schmieder/Yao discloses - The system of claim 15, wherein the alpha samples include per-pixel transparency information of the visual element. (The same rationale and motivation applies as given for the claims (1 and 2).)  

Claim 18. (Original) Schmieder/Yao discloses - The system of claim 15, wherein the stream decoder extracts groups of the alpha samples from individual color samples of the color space. (The same rationale and motivation applies as given for the claims (1 and 3).)    

Claim 19. (Original) Schmieder/Yao discloses - The system of claim 15, wherein the color space is a Luma-Chrominance (YUV) color space or a Red Green Blue (RGB) color space. (The same rationale and motivation applies as given for the claims (1 and 4).)  

Claim 20. (Original) Schmieder/Yao discloses - The system of claim 15, wherein the stream decoder extracts the non- alpha color samples of the visual element from a first defined region of the at least one video frame and the alpha samples from a second defined region of the at least one video frame. (The same rationale and motivation applies as given for the claims (1 and 6).)

Examiner’s notes

7.     The referenced citations made in the rejection(s) above and PA citation sections below, are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Prior Art Citations

8.     The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

8.1.	Patent documentation:

US 5949428 A		Toelle; et al.			G06T15/60; G06T13/80; G06T11/40; 
US 6404814 B1	Apostolopoulos; et al.		H04N19/20; H04N19/40;
US 6577679 B1	Apostolopoulos; et al.		H04N19/176; H04N19/132; H04N19/18; 
US 6900847 B1	Agneta; et al.			H04N5/262;
US 7034828 B1	Drebin; et al.			G06T15/005; G06T15/50; G06T15/80;
US 7483042 B1	Glen; et al.			G09G5/10; G09G5/397;
US 8633940 B2	Pothana; et al.			H04N19/40; G06T9/00; G06T15/04; 
US 8774264 B2	Nakajima; et al.		H04N19/467; H04N19/48; H04N19/159;
US 20030041110	Wenocur, et al.		H04L63/12; H04L63/126; H04L63/104; 
US 20070019869	Strom;	et al.			H04N19/21; G06T9/00; G06T9/008; 
US 20130156309	Yao; et al.			H04N19/96; G06T9/00; H04N19/40; 
US 20130156310	Yao; et al.			H04N19/40; H04N19/192; H04N19/154;
US 20150121243	Schmieder; et al.		G06F9/452; G06T1/20; G06F3/0481; 

8.2.	Non-Patent Literature:

_ Common Palette Creation Algorithm for Multiple Images with Transparency Information; 2009.
_ A virtual display architecture for thin-client computing; Baratto; 2005.

      				                   CONCLUSIONS

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a), A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can be normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from Patent Application Information Retrieval (PAIR) system. Status information for published Applic. may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.